Case 1:18-cr-00020-JDL Document 180 Filed 04/29/20 Page 1 of 5        PageID #: 1125



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
                                       )
                   v.                  ) 1:18-cr-00020-JDL
                                       )
LARRY O’NEAL,                          )
                                       )
      Defendant.                       )


                  ORDER ON DEFENDANT’S EMERGENCY
                   MOTION FOR BAIL PENDING APPEAL

      On April 26, 2019, a jury convicted Larry O’Neal of one count of possessing

child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(b) and 2252A(b)(2). On

January 23, 2020, O’Neal was sentenced to a term of 51 months imprisonment and

committed to the custody of the Federal Bureau of Prisons. On February 11, 2020,

he filed a notice of appeal of his conviction and sentence. Since then, the novel

coronavirus known as COVID-19 has spread across the United States, and public

health officials have declared the outbreak a pandemic. See General Order 2020-1

(D. Me. Mar. 13, 2020). In light of the health risks associated with remaining in

custody during the COVID-19 pandemic, O’Neal seeks emergency release on bail

during the pendency of his appeal (ECF No. 172). I held a hearing on April 22, 2020,

via telephone conference, as video teleconferencing was not reasonably available. See

General Order 2020-4 (D. Me. Mar. 31, 2020). O’Neal consented to proceeding via

telephone conference after consulting with counsel. See id.
Case 1:18-cr-00020-JDL Document 180 Filed 04/29/20 Page 2 of 5                       PageID #: 1126



                                    I. LEGAL STANDARD

       To be eligible for release, O’Neal must establish four elements. First, he must

establish by clear and convincing evidence that he is not likely to flee or pose a danger

to public safety if released. See 18 U.S.C. § 3143(b)(1)(A) (West 2020). Second, he

must establish that his appeal is not for the purpose of delay and raises a substantial

question of law or fact. See § 3143(b)(1)(B). Third, he must establish that a favorable

determination of that question on appeal would likely result in reversal or a new

trial. 1 See United States v. Zimny, 857 F.3d 97, 99 (1st Cir. 2017) (citing United States

v. Bayko, 774 F.2d 516, 522 (1st Cir. 1985)) (construing § 3143(b)(1)(B)). Fourth, he

must clearly show that exceptional circumstances make his continued detention

inappropriate. See §§ 3143(b)(2), 3142(f)(1)(A), 3156(a)(4)(C), 3145(c). I address only

the second element because it is dispositive.

                                         II. ANALYSIS

       On appeal, O’Neal intends to challenge my orders denying his motion to

suppress (ECF No. 53) and his motion for leave to file a Franks hearing motion (ECF

No. 134). He contends that his appeal presents substantial questions of law as to

both motions. “[A] substantial question means ‘a close question or one that very well

could be decided the other way.’” Zimny, 857 F.3d at 100 (quoting Bayko, 774 F.2d at

523). I consider each motion in turn.




 1  O’Neal may also establish the third element by showing that a favorable determination on appeal
would likely result in “a sentence that does not include a term of imprisonment” or “a reduced sentence
to a term of imprisonment less than the total of the time already served plus the expected duration of
the appeal process.” 18 U.S.C. § 3143(b)(1)(B)(iii)−(iv). O’Neal does not rely on these provisions.
                                                     2
Case 1:18-cr-00020-JDL Document 180 Filed 04/29/20 Page 3 of 5           PageID #: 1127



A.       Motion to Suppress

         Before trial, O’Neal moved to suppress statements he made to investigators on

January 19, 2018, arguing that he was subjected to custodial interrogation without

receiving the warnings required by Miranda v. Arizona, 384 U.S. 436 (1966). Based

on the evidence presented at the suppression hearing and the applicable precedent, I

found that O’Neal was not in custody and thus that the investigators did not violate

the law by failing to give Miranda warnings. See United States v. O’Neal, No. 1:18-

cr-00020-JDL, 2018 WL 5023336, at *3 (D. Me. Oct. 16, 2018). O’Neal argues that

whether he was in custody is a substantial question of law, relying on United States

v. Rogers, 659 F.3d 74 (1st Cir. 2011). However, as stated in my decision denying the

motion to suppress, Rogers is easily distinguishable. See O’Neal, 2018 WL 5023336,

at *3.

         In Rogers, the defendant was a member of the military. Rogers, 659 F.3d at

76. His commanding officer, acting in cooperation with federal agents, ordered him

to go home. See id. at 76, 78. When he arrived at his house, he found three police

officers—two “in battle dress with visible side arms”—inside, questioning his

pregnant wife. Id. at 76; see also id. at 78. Two of the officers then began questioning

him inside the house. See id. at 76. They encouraged him to speak and did not advise

him that he was free to end the discussion.         See id. at 76, 78.    Under these

circumstances, the District Court found that the defendant was not in custody and

denied his motion to suppress the statements he made to the officers while at his

house. See id. at 76. The First Circuit reversed, finding that the defendant was in

custody for Miranda purposes because the “situation at the house would have left any

                                           3
Case 1:18-cr-00020-JDL Document 180 Filed 04/29/20 Page 4 of 5         PageID #: 1128



member of the armed services reasonably feeling that he lacked free choice to

extricate himself.” Id. at 79. The “influence of military authority” on the defendant

was “dispositive.” Id. at 77.

      Unlike the defendant in Rogers, O’Neal is not a member of the military, and

he was not subject to a military order when he was questioned. See O’Neal, 2018 WL

5023336, at *3. Moreover, the other circumstances surrounding O’Neal’s interview

with investigators, laid out in my decision denying the motion to suppress, were less

coercive than those in Rogers. See id. Thus, O’Neal’s reliance on Rogers does not

present a “close question” on appeal. Zimny, 857 F.3d at 100 (quoting Bayko, 774

F.2d at 523). Rogers aside, the totality of the circumstances do not support a finding

that O’Neal was in custody, see O’Neal, 2018 WL 5023336, at *3, and O’Neal does not

contend otherwise. Therefore, I conclude that O’Neal’s appeal of my decision denying

his motion to suppress does not raise a substantial question of law under 18 U.S.C. §

3143(b)(1)(B).

B.    Motion for Leave to File a Franks Hearing Motion

      After trial, O’Neal moved for leave to file a Franks hearing motion, challenging

the admission of evidence discovered during a search of his home. He argued that

the affidavit submitted in support of the search warrant contained a false statement

that was necessary to the finding of probable cause. As explained in my decision

denying his motion for leave to file a Franks hearing motion, O’Neal’s motion was

untimely. See United States v. O’Neal, No. 1:18-cr-00020-JDL, 2019 WL 3432731, at

*2 (D. Me. July 30, 2019). Further, for the reasons explained in my decision, the facts

and applicable precedent unequivocally establish that O’Neal is not entitled to a

                                          4
Case 1:18-cr-00020-JDL Document 180 Filed 04/29/20 Page 5 of 5         PageID #: 1129



Franks hearing. See id. at *2−3. O’Neal has not identified any authority to the

contrary. Thus, I conclude that his appeal of my decision denying his motion for leave

to file a Franks hearing motion does not raise a substantial question of law under 18

U.S.C. § 3143(b)(1)(B).

                                III. CONCLUSION

      I am mindful of the health risks O’Neal faces while in federal custody during

the COVID-19 pandemic. However, he has not shown that either of his two bases for

appeal presents a substantial question of law or fact under 18 U.S.C. § 3143(b)(1)(B).

Accordingly, he is not eligible for release, and his emergency motion for bail pending

appeal (ECF No. 172) is DENIED.



      SO ORDERED.

      Dated: April 29, 2020


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          5
